Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2022

                                        No. 04-22-00392-CV

                               Douglas CROUSE and April Marble,
                                          Appellants

                                                  v.

                               KENTON PLACE APARTMENTS,
                                        Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2022CV01554
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER
        This is an appeal in a forcible detainer case. Appellant appealed the trial court’s
judgment, which awarded possession of the real property to appellee. Included in the clerk’s
record on appeal is the trial court’s judgment and a writ of possession. The record includes a
sheriff’s return, indicating the writ of possession has been executed and possession delivered to
appellee. The record does not show that appellant filed a supersedeas bond to suspend the
judgment.
        A case becomes moot if, at any stage of the proceedings, a controversy ceases to exist
between the parties. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787
(Tex. 2006). “When a tenant is no longer in possession of the property and has not superseded
the judgment of possession, her appeal is moot unless: (1) she timely and clearly expressed an
intent to exercise the right of appeal, and (2) appellate relief is not futile.” Stewart v. Fiesta City
Realtors, No. 04-17-00839-CV, 2018 WL 4760151, at *1 (Tex. App.—San Antonio Oct. 3,
2018, no pet.) (mem. op.). “Appellate relief is not futile if the tenant holds and asserts ‘a
potentially meritorious claim of right to current, actual possession’ of the property.” Id.
(emphasis in original) (quoting Marshall, 198 S.W.3d at 787). Issues independent of possession
may be reviewable, even if the issue of possession is moot. See Cavazos v. San Antonio Hous.
Auth., No. 04-09-00659-CV, 2010 WL 2772450, at *2 (Tex. App.—San Antonio July 14, 2010,
no pet.) (mem. op.).
       Here, it appears appellant no longer has possession of the real property and it is not
apparent from the record whether appellant holds and asserts a potentially meritorious claim of
right to current, actual possession of the property, or whether there are reviewable issues
independent of possession.
       Accordingly, we ORDER appellant to show cause in writing, on or before
October 24, 2022, why this appeal should not be dismissed for lack of jurisdiction. See TEX. R.
APP. P. 42.3(a), 43.2(f), 44.3. If appellant does not respond within the time provided, the appeal
will be dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended
pending further order of this court.


       It is so ORDERED September 23, 2022.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT